  Teresa H. Pearson, OSB No. 953750
  teresa.pearson@millernash.com
  MILLER NASH GRAHAM & DUNN LLP
  3400 U.S. Bancorp Tower
  111 S.W. Fifth Avenue
  Portland, Oregon 97204
  Telephone: (503) 224-5858
  Facsimile: (503) 224-0155

  Michael R. Stewart (MN 122397), admitted pro hac vice
  Michael.Stewart@FaegreBD.com
  Dennis M. Ryan (MN 161275), admitted pro hac vice
  Dennis.Ryan@FaegreBD.com
  FAEGRE BAKER DANIELS LLP
  2200 Wells Fargo Center
  90 South Seventh Street
  Minneapolis, MN 55402-3901
  Telephone: (612) 766-7000
  Facsimile: (612) 766-1600

  Attorneys for Creditor CoBank, ACB, as Administrative Agent and Lender




                            UNITED STATES BANKRUPTCY COURT

                                 FOR THE DISTRICT OF OREGON

In re
                                                              Case No. 19-62584-pcm11
NORPAC Foods, Inc., Hermiston Foods,                          LEAD CASE
LLC, and Quincy Foods, LLC,
                                                              (Jointly Administered with Case Nos.
                      Debtors.                                19-33102-pcm11 and 19-33103-pcm11)

                                                              MOTION TO APPROVE THIRD
                                                              AMENDMENT TO FORBEARANCE
                                                              AGREEMENT

                   CoBank, ACB, as Administrative Agent and Lender (“CoBank”), hereby moves

the Court for an order approving a Third Amendment to Forbearance Agreement with Debtors.

A copy of the proposed Third Amendment to Forbearance Agreement is attached to this motion




Page 1 of 4    Motion to Approve Third Amendment to Forbearance Agreement

                                  MILLER NASH GRAHAM & DUNN LLP
4826-6155-9983.1                               AT T OR NE YS AT LAW
                                           T E LE P H ONE : 5 0 3 . 2 2 4 . 5 8 5 8
                                          3 4 0 0 U. S. B AN CO RP T OW E R
                                             1 1 1 S.W . FI FT H AVEN UE
                        Case 19-62584-pcm11                    Doc 515
                                          P ORT L A N D , O RE GO N 9 7 2 0 4
                                                                                      Filed 12/27/19
as Exhibit 1. A copy of the Budget referenced in the Forbearance Agreement is attached to this

motion as Exhibit 2. In support of the motion, CoBank hereby represents as follows:

                   1.    On August 22, 2010, the Debtors filed their voluntary petitions for relief

under Chapter 11 of Title 11 of the United States Code (the “Bankruptcy Code”).

                   2.    On August 26, 2019, the Court entered the Interim Order Granting

Debtors’ Motion for Authorization to Obtain Secured Credit on an Interim Basis (ECF 44).

                   3.    On September 13, 2019, the Court entered the Final Order Granting

Debtors’ Motion for Authorization to Obtain Secured Credit (ECF 147). On September 25,

2019, the Court entered the Amended Final Order Granting Debtors’ Motion for Authorization to

Obtain Secured Credit (Amended Only for the Purpose of Attaching Budget) (ECF 202; as

amended, the “DIP Financing Order”).

                   4.    Pursuant to the DIP Financing Order, the debtor-in-possession financing

matured on the earlier of October 31, 2019, the closing of a sale of all or substantially all of the

assets of Debtors under Section 363 of the Bankruptcy Code, or the effective date of a confirmed

plan under Section 1129 of the Bankruptcy Code.

                   5.    The debtor-in-possession financing facility matured on October 31, 2019.

No sale of all or substantially all of the assets of the Debtors has occurred. The Debtors have not

confirmed a plan. At this time, the Debtors are in default under the DIP Financing Order.

                   6.    On November 6, 2019, this Court entered its Order Approving

Forbearance Agreement (ECF 340). Pursuant to that Order, CoBank and the Debtors entered

into a Forbearance Agreement, which provided for a forbearance period ending no later than

November 15, 2019.




Page 2 of 4    Motion to Approve Third Amendment to Forbearance Agreement

                                   MILLER NASH GRAHAM & DUNN LLP
4826-6155-9983.1                               AT T ORNE YS AT LA W
                                            T E LE PHONE : 503. 224. 5858
                                           3400 U. S. BANC O RP TOWE R
                                             111 S. W. FIFT H AVEN UE
                        Case 19-62584-pcm11               Doc 515
                                           PO RT LAN D, ORE GON 97204
                                                                            Filed 12/27/19
                   7.     On November 21, 2019, this Court entered its Order Approving First

Amendment to Forbearance Agreement (ECF 438). Pursuant to that Order, CoBank and the

Debtors entered into a First Amendment to Forbearance Agreement, which provided for a

forbearance period ending no later than December 10, 2019.

                   8.     On December 11, 2019, this Court entered its Order Approving Second

Amendment to Forbearance Agreement (ECF 489). Pursuant to that Order, CoBank and the

Debtors entered into a Second Amendment to Forbearance Agreement, which provided for a

forbearance period ending no later than January 3, 2020.

                   9.     CoBank believes that it would be appropriate to provide for an additional

forbearance period until January 31, 2020, for the Debtors to continue to pursue various sale

efforts, and to provide for an orderly process in the event that other sales are not viable.

                   10.    CoBank is willing to enter into the Third Amendment to Forbearance

Agreement, provided that (a) CoBank retains all of the protections of the DIP Financing Order

for Debtor’s use of cash collateral pursuant to the Forbearance Agreement, (b) any advances

made by CoBank under the Forbearance Agreement will be treated as Postpetition Indebtedness

under the DIP Financing Order, and (c) all of the conditions to the effectiveness of the Third

Amendment to the Forbearance Agreement are satisfied. For the avoidance of doubt, and

without limitation, any advances made by CoBank under the Forbearance Agreement will be

entitled to the treatment and priority described in paragraph 8 of the DIP Financing Order.

                   WHEREFORE, CoBank requests that the Court enter an order approving the

Third Amendment to Forbearance Agreement, in the form attached hereto as Exhibit 3.

\\

\\

\\

\\


Page 3 of 4    Motion to Approve Third Amendment to Forbearance Agreement

                                    MILLER NASH GRAHAM & DUNN LLP
4826-6155-9983.1                                AT T ORNE YS AT LA W
                                             T E LE PHONE : 503. 224. 5858
                                            3400 U. S. BANC O RP TOWE R
                                              111 S. W. FIFT H AVEN UE
                         Case 19-62584-pcm11               Doc 515
                                            PO RT LAN D, ORE GON 97204
                                                                             Filed 12/27/19
                   DATED this 27th day of December, 2019.

                                        MILLER NASH GRAHAM & DUNN LLP

                                        /s/ Teresa H. Pearson
                                        Teresa H. Pearson, OSB No. 953750
                                        teresa.pearson@millernash.com
                                        T: (503) 224-5858 | F: (503) 224-0155
                                        and
                                        FAEGRE BAKER DANIELS LLP
                                        Michael R. Stewart (MN 122397), admitted pro hac vice
                                        Michael.Stewart@FaegreBD.com
                                        Dennis M. Ryan (MN 161275), admitted pro hac vice
                                        Dennis.Ryan@FaegreBD.com
                                        T: (612) 766-7000 | F: (612) 766-1600
                                        Attorneys for Creditor CoBank, ACB, as Administrative
                                        Agent and Lender




Page 4 of 4    Motion to Approve Third Amendment to Forbearance Agreement

                                  MILLER NASH GRAHAM & DUNN LLP
4826-6155-9983.1                              AT T ORNE YS AT LA W
                                           T E LE PHONE : 503. 224. 5858
                                          3400 U. S. BANC O RP TOWE R
                                            111 S. W. FIFT H AVEN UE
                        Case 19-62584-pcm11              Doc 515
                                          PO RT LAN D, ORE GON 97204
                                                                           Filed 12/27/19
THIRD AMENDMENT TO FORBEARANCE AGREEMENT AND FIFTEENTH AMENDMENT
                       TO CREDIT AGREEMENT

         This Amendment is entered into as of *[January __, 2020]* by and among NORPAC Foods, Inc.,
an Oregon cooperative corporation (“NORPAC”), Hermiston Foods, LLC, an Oregon limited liability
company (“Hermiston”), and Quincy Foods, LLC, a Washington limited liability company (“Quincy”;
together with NORPAC and Hermiston, the “Borrowers”), the Lenders (as defined in the Credit Agreement
described below) signatory hereto, and CoBank, ACB, a federally chartered instrumentality of the United
States, as administrative agent (in such capacity, the “Administrative Agent”) under the Credit Agreement
described below.

        The Borrowers, the Lenders and the Administrative Agent are parties to (i) a Credit Agreement
dated as of November 15, 2017 (as amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”) and (ii) a Forbearance Agreement dated as of November 7, 2019 (as
amended, restated, supplemented or otherwise modified from time to time, the “Forbearance Agreement”).

        The Borrowers have requested that the Administrative Agent and the Lenders amend the Credit
Agreement and the Forbearance Agreement to, among other things, extend the Forbearance Period (as
defined in the Forbearance Agreement) for a limited period of time. The Administrative Agent and the
Lenders are willing to grant the Borrowers’ request on the terms and subject to the conditions set forth
herein.

        ACCORDINGLY, in consideration of the premises and for other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the parties hereto hereby agree as follows:

        1.      Definitions. As used herein, capitalized terms used in this Amendment but not otherwise
defined herein shall have the meanings assigned to them in the Credit Agreement or the Forbearance
Agreement, as applicable.

       2.      Amendments to the Forbearance Agreement. Section 1 of the Forbearance Agreement
is amended by amending and restating the following definitions to read as follows:

                  “‘Forbearance Termination Event’ means the occurrence of any of the following:

                          (a)     the occurrence of the Stated Forbearance Termination Date; or

                          (b)       the occurrence of any of the following, but only if the Administrative
                  Agent, in its sole discretion, has designated such occurrence as a Forbearance Termination
                  Event effective as of the date specified in such notice:

                                  (i)      any Default or Event of Default under any Loan Document (other
                          than the Specified Defaults);

                                 (ii)     the Administrative Agent or any Lender becomes aware of or
                          determines that any Default or Event of Default (other than the Specified Defaults)
                          had occurred and was continuing under any Loan Document as of the date of this
                          Agreement;

                                  (iii)   any Borrower or any other Loan Party fails to comply in any



US.126009955.02                                                                                EXHIBIT 1
                        Case 19-62584-pcm11            Doc 515      Filed 12/27/19
                                                                                              Page 1 of 7
                        respect with any term, condition or provision of this Agreement; or

                                (iv)     the Borrowers fail to obtain an order approving the transactions
                        contemplated under the Asset Purchase Agreement dated December 18, 2019
                        among the Borrowers and Lineage Master RE, LLC, or a higher and better offer
                        acceptable to the Administrative Agent, by January 17, 2020, in form and
                        substance satisfactory to the Administrative Agent in its sole discretion.”

                “‘Stated Forbearance Termination Date’ means January 31, 2020 or such later date as the
         Administrative Agent may agree in its sole discretion.”

       3.     Amendment to the Credit Agreement. Section 1.1 of the Credit Agreement is amended
by amending and restating the following definition to read as follows:

                 “‘Aggregate Revolving Credit Commitment Amount’ means *[$___]*, constituting the
         sum of the Revolving Commitments of the Revolving Lenders, subject to adjustment in accordance
         with Sections 2.12 and 2.13.”

         4.       Consent to Use of Cash Collateral. Without limiting any other provision of the
Forbearance Agreement or the Credit Agreement, the Administrative Agent hereby consents to the
Borrowers’ Use of Cash Collateral during the Forbearance Period (as extended by this Amendment),
provided that (i) as of any week, the Borrowers’ Use of Cash Collateral shall not exceed the aggregate
amount of operating and non-operating disbursements permitted for such week as set forth in the Budget
and (ii) no Forbearance Termination Event has occurred. Any Use of Cash Collateral shall be subject to
the terms and conditions of the Credit Agreement, including, without limitation, that (x) any Use of Cash
Collateral shall constitute a DIP Advance and Post-Petition Indebtedness entitled to super-priority
administrative expense status and secured by the Post-Petition Collateral and (y) any Use of Cash Collateral
shall be treated, for accounting purposes, as a simultaneous reduction of Pre-Petition Indebtedness and an
increase in Post-Petition Indebtedness, in each case by the amount of such Use of Cash Collateral.

       5.       References. All references in the Forbearance Agreement to “this Agreement” shall be
deemed to refer to the Forbearance Agreement as amended hereby, and any and all references in any other
Loan Documents to the Forbearance Agreement shall be deemed to refer to the Forbearance Agreement as
amended hereby.

      6.       No Other Changes. Except as amended by this Amendment, all terms of the Forbearance
Agreement and the other Loan Documents remain in full force and effect.

       7.      Representations and Warranties. Each Borrower hereby represents and warrants to the
Administrative Agent and each Lender as follows:

                 (a)     Subject to approval by the Bankruptcy Court, each Borrower has all requisite
         power and authority, corporate or otherwise, to execute and deliver this Amendment and any other
         documents delivered hereunder and to perform its obligations under this Amendment, the Credit
         Agreement as amended hereby, the Forbearance Agreement as amended hereby and the other Loan
         Documents. This Amendment and the other Loan Documents have been duly and validly executed
         and delivered to the Administrative Agent by the Borrowers, and this Amendment, the Credit
         Agreement as amended hereby, the Forbearance Agreement as amended hereby and the other Loan
         Documents constitute the Borrowers’ legal, valid and binding obligations, enforceable in
         accordance with their terms.



                                                     2
US.126009955.02                                                                                EXHIBIT 1
                       Case 19-62584-pcm11            Doc 515      Filed 12/27/19
                                                                                              Page 2 of 7
                  (b)     The execution, delivery and performance by each Borrower of this Amendment,
         and the performance of the Credit Agreement as amended hereby, the Forbearance Agreement as
         amended hereby and the other Loan Documents to which such Borrower is a party, have been duly
         authorized by all necessary corporate or other action of such Borrower and do not and will not
         (i) require any authorization, consent or approval by any Governmental Authority, (ii) violate such
         Borrower’s Organizational Documents or any provision of any law, rule, regulation or order
         presently in effect having applicability to such Borrower, (iii) result in a breach of, or constitute a
         default under, any indenture or agreement to which such Borrower is a party or by which such
         Borrower or its properties may be bound or affected, or (iv) result in, or require, the creation or
         imposition of any Lien of any nature upon or with respect to any of the properties now owned or
         hereafter acquired by any Borrower (other than as required under the Loan Documents or as
         otherwise permitted by the Loan Documents).

                 (c)      (i) The representations and warranties of each Borrower in the Loan Documents
         which are not otherwise qualified by materiality shall be true, correct and complete in all material
         respects on and as of the date hereof as though made on and as of such date, except to the extent
         that such representations and warranties relate solely to an earlier date, in which case such
         representations and warranties shall be true, correct and complete in all material respects as of the
         applicable earlier date(s); and (ii) the representations and warranties of each Borrower in the Loan
         Documents which are qualified by materiality shall be true, correct and complete in all respects on
         and as of the date hereof as though made on and as of such date, except to the extent that such
         representations and warranties relate solely to an earlier date, in which case such representations
         and warranties shall be true, correct and complete in all respects as of the applicable earlier date(s).

                 (d)     Other than the Specified Defaults, no event has occurred and is continuing, or
         would result from the execution and delivery of this Amendment, which constitutes a Default,
         Event of Default or any other breach or default under the Loan Documents.

         8.     Conditions to Effectiveness. Sections 2 through 4 of this Amendment shall be effective
only if the Administrative Agent has received, on or before the date of this Amendment (or such later date
as the Administrative Agent may agree in writing), or waived in its sole discretion, each of the following,
each in form and substance acceptable to the Administrative Agent in its sole discretion:

                 (a)      this Amendment, duly executed by an Authorized Officer of each Borrower and
         an officer of each Lender;

                  (b)   evidence of entry by the Bankruptcy Court of an order that approves this
         Amendment, the Credit Agreement as amended hereby and the Forbearance Agreement as amended
         hereby and authorizes the Borrowers to enter into this Amendment and the transactions
         contemplated herein, in form and substance satisfactory to the Administrative Agent in its sole
         discretion;

                  (c)     an updated liquidation plan of the Borrowers, as certified by the CRO, in form,
         detail and substance acceptable to the Administrative Agent in its sole discretion;

                 (d)      an updated Budget, in form, detail and substance acceptable to the Administrative
         Agent in its sole discretion;

                 (e)      payment of all fees and expenses of the Administrative Agent (including the fees
         and expenses of the Administrative Agent and its counsel, advisors and consultants) to the extent
         invoiced prior to the date hereof; and


                                                       3
US.126009955.02                                                                                   EXHIBIT 1
                        Case 19-62584-pcm11             Doc 515       Filed 12/27/19
                                                                                                 Page 3 of 7
                (f)     such other assurances, certificates, documents, consents, reports or opinions as the
         Administrative Agent may require.

         9.       General Provisions.

                  (a)     Release. Each Borrower hereby absolutely and unconditionally releases and
         forever discharges each of the Administrative Agent and Lenders, and any and all of their respective
         participants, parent corporations, subsidiary corporations, affiliated corporations, insurers,
         indemnitors, successors and assigns, together with all of the present and former Directors, officers
         and employees, agents, attorneys and consultants of any of the foregoing, from any and all claims,
         demands or causes of action of any kind, nature or description, whether arising in law or equity or
         upon contract or tort or under any state or federal law or otherwise, which such Borrower has had,
         now has or has made claim to have against any such Person for or by reason of any act, omission,
         matter, cause or thing whatsoever occurring or arising from the beginning of time to and including
         the date of this Amendment, whether such claims, demands and causes of action are matured or
         unmatured or known or unknown.

                  (b)    Costs and Expenses. Each Borrower hereby reaffirms its agreement under Section
         11.3 of the Credit Agreement, among other things, to pay or reimburse the Administrative Agent,
         any Lender or the Issuing Lender on demand for all out-of-pocket expenses incurred by the
         Administrative Agent, any Lender or the Issuing Lender (including the fees, charges and
         disbursements of counsel, collateral audits, financial advisors, appraisals, environmental
         assessments or other experts for the Administrative Agent, any Lender or the Issuing Lender), in
         connection with the preparation, negotiation, execution, delivery and administration of this
         Amendment and the other documents, agreements and certificates contemplated hereunder
         (whether or not the transactions contemplated hereby or thereby shall be consummated), in
         connection with any Debtor Relief Proceeding with respect to any Loan Party or in connection with
         the enforcement or protection of its rights. Each Borrower hereby authorizes CoBank to make DIP
         Advances at any time and from time to time for immediate application to such payment or
         reimbursement of any such fees, costs or expenses under this Section 9(b), Section 11.3 of the
         Credit Agreement or any other provision of the Loan Documents.

                  (c)     No Waiver. The execution of this Amendment or any documents, agreements and
         certificates contemplated hereunder shall not be deemed to be a waiver of any Default or Event of
         Default (including, without limitation, any Specified Default) or any other breach, default or event
         of default under any Loan Document or other document held by the Administrative Agent or any
         Lender, whether or not known to the Administrative Agent or any Lender and whether or not
         existing on the date of this Amendment. All rights and remedies of the Administrative Agent and
         each Lender are and shall continue at all times to be expressly reserved by the Administrative Agent
         and the Lenders.

                 (d)     Loan Document. The parties hereto hereby acknowledge and agree that this
         Amendment shall constitute a Loan Document for all purposes of the Credit Agreement and the
         other Loan Documents. This Amendment, together with the Credit Agreement as amended hereby,
         the Forbearance Agreement as amended hereby and the other Loan Documents, comprise the final
         and complete integration of all prior expressions by the parties hereto with respect to the subject
         matter hereof and shall constitute the entire agreement among the parties hereto with respect to
         such subject matter, superseding all prior oral or written understandings.

                 (e)      Successors and Assigns. This Amendment shall be binding upon and inure to the
         benefit of each of the parties hereto, and their respective successors and assigns, except that none
         of the Borrowers may assign or transfer its respective rights or obligations hereunder.

                                                      4
US.126009955.02                                                                                EXHIBIT 1
                       Case 19-62584-pcm11            Doc 515       Filed 12/27/19
                                                                                              Page 4 of 7
                (f)      Severability. Should any provision of this Amendment be deemed unlawful or
         unenforceable, said provision shall be deemed several and apart from all other provisions of this
         Amendment, and all remaining provisions of this Amendment shall be fully enforceable.

              (g)   Governing Law. THIS AMENDMENT AND THE RIGHTS AND
         OBLIGATIONS OF THE PARTIES UNDER THIS AMENDMENT SHALL BE GOVERNED
         BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF
         COLORADO.

                 (h)    Headings. The captions or headings in this Amendment are for convenience only
         and in no way define, limit or describe the scope or intent of any provision of this Amendment.

                 (i)       Counterparts. This Amendment may be executed in any number of counterparts,
         each of which when so executed and delivered shall be deemed to be an original and all of which
         counterparts of this Amendment, taken together, shall constitute but one and the same instrument.
         Delivery of an executed counterpart of a signature page to this Amendment by facsimile or by e-
         mail transmission of a PDF or similar copy shall be equally as effective as delivery of a manually
         executed counterpart of this Amendment. Any party delivering an executed counterpart signature
         page to this Amendment by facsimile or by e-mail transmission shall also deliver a manually
         executed counterpart of this Amendment but the failure to deliver a manually executed counterpart
         shall not affect the validity, enforceability or binding effect of this Amendment.

                                          Signature pages follow.




                                                     5
US.126009955.02                                                                              EXHIBIT 1
                       Case 19-62584-pcm11            Doc 515       Filed 12/27/19
                                                                                            Page 5 of 7
         IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the day and year
first above written.

                                             NORPAC FOODS, INC., as Borrower



                                             By:
                                             Name:     Shawn Campbell
                                             Title:    President


                                             HERMISTON FOODS, LLC, as Borrower



                                             By:
                                             Name:     Shawn Campbell
                                             Title:    President


                                             QUINCY FOODS, LLC, as Borrower



                                             By:
                                             Name:     Shawn Campbell
                                             Title:    President




                   Signature Page to Third Amendment to Forbearance Agreement
                           and Fifteenth Amendment to Credit Agreement                EXHIBIT 1
                     Case 19-62584-pcm11         Doc 515     Filed 12/27/19
                                                                                     Page 6 of 7
                         COBANK, ACB, as Administrative Agent and as
                         Lender



                         By:
                         Name:    Wayne P. Graffis
                         Title:   Vice President




Signature Page to Third Amendment to Forbearance Agreement
        and Fifteenth Amendment to Credit Agreement           EXHIBIT 1
 Case 19-62584-pcm11         Doc 515     Filed 12/27/19
                                                             Page 7 of 7
                      NORPAC Foods, Inc.
                      Weekly Cash Flow Forecast
                                                                          0          1          2           3          4           5           6           7
                                                                       Actual    Forecast   Forecast    Forecast    Forecast    Forecast    Forecast    Forecast    7 Week
                      ($s in 000s)                                    12/13/19   12/20/19   12/27/19     1/3/20     1/10/20     1/17/20     1/24/20     1/31/20      Total

                        Total Net Normal Sales                         $5,946          –           –           –           –           –           –           –           –

                        Receipts
                         Accounts Receivable Collections                7,589      5,000      5,000       4,000       1,400            –          –           –      15,400
                         OPC Sale Proceeds                                  –    106,848          –           –           –            –          –           –     106,848
                         OPC Lease Proceeds                                 –          –        125           –           –            –          –         275         400
                         Finished Goods Sales Collections                   –          –          –           –           –            –     10,200           –      10,200
                         Real Estate / M&E Sales Collections                –          –          –           –           –            –          –      49,000      49,000
                           Total                                        7,589    111,848      5,125       4,000       1,400            –     10,200      49,275     181,848

                        Operating Disbursements
                         Salaried Payroll and Related Taxes               384        550        345           –         150           –         450           –        1,495
                         Hourly & Seasonal Labor                          376      1,288         13          13          13          13          13          13        1,366
                         Workers Compensation Payouts                      22         15         15          15          15          15          15          15          105
                         Grower Payables - Harvest Advances                 –          –        600            –           –           –           –           –        600
                         Payroll Related Insurance & Benefits             976          7        500           4          49           4          49           4         616
                         Ingredients                                      538        250        250         250         250         250         250           –       1,500
                         Broker                                           252          –          –           –         242           –           –           –         242
                         Utilities                                         30        300        250         250          75          75          75          75       1,100
Case 19-62584-pcm11




                         Insurance                                          –          –          –         100           –           –           –           –         100
                         Freight                                          426        750        750         750           –           –           –           –       2,250
                         Storage                                          700      1,000        500       1,000           –           –           –           –       2,500
                         Packaging                                          2          –          –           –           –           –           –           –           –
                         Selling & Marketing                               65         25         25          60          60          60          60          60         350
                         Other                                            119        500        300         200         200         200         200         200       1,800
                         Total Operating Disbursements                  3,889      4,685      3,548       2,642       1,054         617       1,112         367      14,024
                        Net Cash Flow from Operations                   3,700    107,162      1,577       1,358         346        (617)      9,088      48,908     167,823

                        Non-Operating / Restructuring Disbursements
                         Professional Fees                                  –          –        555            –           –          –         536           –        1,091
                         US Trustee                                         –          –          –            –           –          –           –         300          300
                         Other Legal/OCP                                    –         10          –            –           –          9           –           –           19
                         KCC                                                –         65          –            –           –         65           –           –          130
Doc 515




                         Accounting                                         –         45          –            –           –          –           –           –           45
                         Potential Lien Claims                          4,215      1,350      5,000       5,000       4,100            –           –           –     15,450
                         Bank Fees                                          2          –        625           –            –         60            –          –          685
                         DIP Fees                                           –          –          –           –            –          –            –        150          150
                         CoBank Loan Interest                               –          –          –       1,359            –          –            –        357        1,716
Filed 12/27/19




                        Net CF before Borrowing                          (517)   105,692      (4,603)     (5,001)     (3,754)      (750)      8,552      48,101     148,238

                        Starting Cash                                  10,590     10,073     23,668      18,065      12,064        7,310       5,560       4,112      10,073
                         Net Cash before Financing                       (517)   105,692     (4,603)     (5,001)     (3,754)        (750)      8,552      48,101     148,238
                         Revolver Draw / (Repayment)                        –    (92,098)    (1,000)     (1,000)     (1,000)      (1,000)    (10,000)    (21,579)   (127,677)
                        Ending Cash                                    10,073     23,668     18,065      12,064       7,310        5,560       4,112      30,634      30,634
                           (Of which in Tonkon Torp trust account):               17,550     12,050       6,050       1,950       1,950       1,950       1,950        1,950

                        Starting CoBank Balance                       127,677    127,677     35,579      34,579      33,579      32,579       31,579      21,579     127,677
                         Draw / (Repayment)                                 –    (92,098)    (1,000)     (1,000)     (1,000)     (1,000)     (10,000)    (21,579)   (127,677)

                                                                                                                                                                                 EXHIBIT 2
                        Ending CoBank Balance                         127,677     35,579     34,579      33,579      32,579      31,579       21,579           –         -


                                                                                                                                                                                Page 1 of 2
                      NORPAC Foods, Inc.
                      Weekly Legal and Professional Fees
                      (Excludes Bank Counsel, UST, KCC and OCP)


                       ($s in 000s)                                                                             Total                                                                           Total         Total
                                                                          Aug      Sep     Oct      Nov      Aug-Nov        12/6   12/13   12/20   12/27   1/3   1/10   1/17   1/24   1/31   Forbearance

                       INCURRED
                        SCP (1)                                             85     375      440     359             1,260     90     90      90      50     50     50     50     50     50              570     1,830
                        Tonkon Torp                                         61     210      262     121              653      25     25      25      25     25     25     25     25     25              223       876
                        UCC                                                   –       –     872     205             1,078     63     63      63      63     30     30     30     30     30              400     1,478
                          Total Incurred                                   146     585 1,574        686             2,990    178    178     178     138    105    105    105    105    105         1,193        4,183


                       PAID
                                                           Retainer
                              (2)
                        SCP                                      500          –       –        –    736              736       –      –       –     293      –      –      –    256      –              549     1,286
                                       (2)
                        Tonkon Torp                              458          –       –        –    426              426       –      –       –      97      –      –      –     80      –              177       603
                              (2)
Case 19-62584-pcm11




                        UCC                                         –         –       –        –    572              572       –      –       –     165      –      –      –    200      –              365       937
                          Total Paid                             958          –       –        – 1,734              1,734      –      –       –     555      –      –      –    536      –         1,091        2,826




                        Note:
                        1. SCP fees would be reduced if due diligence for potential real estate buyers is minimal
                        2. 80% of billed hours, 100% of expenses
Doc 515
Filed 12/27/19




                                                                                                                                                                                              EXHIBIT 2
                                                                                                                                                                                             Page 2 of 2
                                     UNITED STATES BANKRUPTCY COURT
                                       FOR THE DISTRICT OF OREGON

      In re
                                                             Case No. 19-62584-pcm11
      NORPAC Foods, Inc., Hermiston Foods,                   LEAD CASE
      LLC, and Quincy Foods, LLC,
                                                             (Jointly Administered with Case Nos.
                            Debtors.                         19-33102-pcm11 and 19-33103-pcm11)

                                                             ORDER APPROVING THIRD AMENDMENT
                                                             TO FORBEARANCE AGREEMENT

                       This matter came before the Court on the Motion to Approve Third Amendment
      to Forbearance Agreement (ECF ___, the “Motion”) filed by CoBank, ACB (“CoBank”). Based
      upon the arguments of counsel in the Motion and the record of this case, and good cause

      appearing therefor,
                       IT IS HEREBY ORDERED

                       1.       The Third Amendment to Forbearance Agreement is approved. A copy of
      the Third Amendment to Forbearance Agreement is attached to this Order as Exhibit 1. A copy
      of the Budget referenced in the Third Amendment to Forbearance Agreement is attached to this
      Order as Exhibit 2.


Page 1 of 2 -   Order Approving Third Amendment to Forbearance Agreement
                                          MILLER NASH GRAHAM & DUNN LLP
      060870-0022/4829-1387-3583.1                   ATT ORNE YS AT LA W
                                                  T E LEPHO NE : 503. 224. 5858
                                                 3400 U. S. BANC ORP T OWE R
                                                   111 S. W. FIFT H AVE N UE
                                                 PO RT LAN D, OREGON 97204


                                                                                             EXHIBIT 3
                     Case 19-62584-pcm11          Doc 515                 Filed 12/27/19
                                                                                           Page 1 of 11
                      2.       The terms of the Final Order Granting Debtors’ Motion for Authorization
     to Obtain Secured Credit (ECF 147) and the Amended Final Order Granting Debtors’ Motion for

     Authorization to Obtain Secured Credit (Amended Only for the Purpose of Attaching Budget)
     (ECF 202; as amended, the “DIP Financing Order”) remain in full force and effect with respect

     to the Debtors’ use of cash collateral pursuant to the Forbearance Agreement, as amended.
     CoBank is provided with and retains all of the protections set forth in the DIP Financing Order

     for Debtor’s use of cash collateral pursuant to the Forbearance Agreement, as amended, and any
     advances made by CoBank under the Forbearance Agreement, as amended, will be treated as

     Postpetition Indebtedness under the DIP Financing Order. For the avoidance of doubt, and
     without limitation, any advances made by CoBank under the Forbearance Agreement, as

     amended, will be entitled to the treatment and priority described in paragraph 8 of the DIP
     Financing Order. For the further avoidance of doubt, all of the rights and protections of other
     creditors under the DIP Financing Order are preserved.

                                                         ###

     Presented by:

     MILLER NASH GRAHAM & DUNN LLP

     /s/ Teresa H. Pearson
     Teresa H. Pearson, OSB No. 953750
     teresa.pearson@millernash.com
     111 S.W. Fifth Avenue, Suite 3400
     Portland, Oregon 97204
     Telephone: (503) 224-5858
     Fax: (503) 224-0155
             Attorneys for Creditor CoBank, ACB, as Administrative Agent and Lender




Page 2 of 2 - Order Approving Third Amendment to Forbearance Agreement
                                         MILLER NASH GRAHAM & DUNN LLP
     060870-0022/4829-1387-3583.1                   AT T ORNE YS AT LA W
                                                 T E LE PHONE : 503. 224. 5858
                                                3400 U. S. BANC O RP TOWE R
                                                  111 S. W. FIFT H AVEN UE
                                                PO RT LAN D, ORE GON 97204


                                                                                              EXHIBIT 3
                    Case 19-62584-pcm11           Doc 515                  Filed 12/27/19
                                                                                            Page 2 of 11
THIRD AMENDMENT TO FORBEARANCE AGREEMENT AND FIFTEENTH AMENDMENT
                       TO CREDIT AGREEMENT

         This Amendment is entered into as of *[January __, 2020]* by and among NORPAC Foods, Inc.,
an Oregon cooperative corporation (“NORPAC”), Hermiston Foods, LLC, an Oregon limited liability
company (“Hermiston”), and Quincy Foods, LLC, a Washington limited liability company (“Quincy”;
together with NORPAC and Hermiston, the “Borrowers”), the Lenders (as defined in the Credit Agreement
described below) signatory hereto, and CoBank, ACB, a federally chartered instrumentality of the United
States, as administrative agent (in such capacity, the “Administrative Agent”) under the Credit Agreement
described below.

        The Borrowers, the Lenders and the Administrative Agent are parties to (i) a Credit Agreement
dated as of November 15, 2017 (as amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”) and (ii) a Forbearance Agreement dated as of November 7, 2019 (as
amended, restated, supplemented or otherwise modified from time to time, the “Forbearance Agreement”).

        The Borrowers have requested that the Administrative Agent and the Lenders amend the Credit
Agreement and the Forbearance Agreement to, among other things, extend the Forbearance Period (as
defined in the Forbearance Agreement) for a limited period of time. The Administrative Agent and the
Lenders are willing to grant the Borrowers’ request on the terms and subject to the conditions set forth
herein.

        ACCORDINGLY, in consideration of the premises and for other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the parties hereto hereby agree as follows:

        1.      Definitions. As used herein, capitalized terms used in this Amendment but not otherwise
defined herein shall have the meanings assigned to them in the Credit Agreement or the Forbearance
Agreement, as applicable.

       2.      Amendments to the Forbearance Agreement. Section 1 of the Forbearance Agreement
is amended by amending and restating the following definitions to read as follows:

                  “‘Forbearance Termination Event’ means the occurrence of any of the following:

                          (a)     the occurrence of the Stated Forbearance Termination Date; or

                          (b)       the occurrence of any of the following, but only if the Administrative
                  Agent, in its sole discretion, has designated such occurrence as a Forbearance Termination
                  Event effective as of the date specified in such notice:

                                  (i)      any Default or Event of Default under any Loan Document (other
                          than the Specified Defaults);

                                 (ii)     the Administrative Agent or any Lender becomes aware of or
                          determines that any Default or Event of Default (other than the Specified Defaults)
                          had occurred and was continuing under any Loan Document as of the date of this
                          Agreement;

                                  (iii)   any Borrower or any other Loan Party fails to comply in any



US.126009955.02                                                                                EXHIBIT 1
                                                                                              Page 1 of 7
                                                                                               EXHIBIT 3
                     Case 19-62584-pcm11            Doc 515      Filed 12/27/19
                                                                                             Page 3 of 11
                        respect with any term, condition or provision of this Agreement; or

                                (iv)     the Borrowers fail to obtain an order approving the transactions
                        contemplated under the Asset Purchase Agreement dated December 18, 2019
                        among the Borrowers and Lineage Master RE, LLC, or a higher and better offer
                        acceptable to the Administrative Agent, by January 17, 2020, in form and
                        substance satisfactory to the Administrative Agent in its sole discretion.”

                “‘Stated Forbearance Termination Date’ means January 31, 2020 or such later date as the
         Administrative Agent may agree in its sole discretion.”

       3.     Amendment to the Credit Agreement. Section 1.1 of the Credit Agreement is amended
by amending and restating the following definition to read as follows:

                 “‘Aggregate Revolving Credit Commitment Amount’ means *[$___]*, constituting the
         sum of the Revolving Commitments of the Revolving Lenders, subject to adjustment in accordance
         with Sections 2.12 and 2.13.”

         4.       Consent to Use of Cash Collateral. Without limiting any other provision of the
Forbearance Agreement or the Credit Agreement, the Administrative Agent hereby consents to the
Borrowers’ Use of Cash Collateral during the Forbearance Period (as extended by this Amendment),
provided that (i) as of any week, the Borrowers’ Use of Cash Collateral shall not exceed the aggregate
amount of operating and non-operating disbursements permitted for such week as set forth in the Budget
and (ii) no Forbearance Termination Event has occurred. Any Use of Cash Collateral shall be subject to
the terms and conditions of the Credit Agreement, including, without limitation, that (x) any Use of Cash
Collateral shall constitute a DIP Advance and Post-Petition Indebtedness entitled to super-priority
administrative expense status and secured by the Post-Petition Collateral and (y) any Use of Cash Collateral
shall be treated, for accounting purposes, as a simultaneous reduction of Pre-Petition Indebtedness and an
increase in Post-Petition Indebtedness, in each case by the amount of such Use of Cash Collateral.

       5.       References. All references in the Forbearance Agreement to “this Agreement” shall be
deemed to refer to the Forbearance Agreement as amended hereby, and any and all references in any other
Loan Documents to the Forbearance Agreement shall be deemed to refer to the Forbearance Agreement as
amended hereby.

      6.       No Other Changes. Except as amended by this Amendment, all terms of the Forbearance
Agreement and the other Loan Documents remain in full force and effect.

       7.      Representations and Warranties. Each Borrower hereby represents and warrants to the
Administrative Agent and each Lender as follows:

                 (a)     Subject to approval by the Bankruptcy Court, each Borrower has all requisite
         power and authority, corporate or otherwise, to execute and deliver this Amendment and any other
         documents delivered hereunder and to perform its obligations under this Amendment, the Credit
         Agreement as amended hereby, the Forbearance Agreement as amended hereby and the other Loan
         Documents. This Amendment and the other Loan Documents have been duly and validly executed
         and delivered to the Administrative Agent by the Borrowers, and this Amendment, the Credit
         Agreement as amended hereby, the Forbearance Agreement as amended hereby and the other Loan
         Documents constitute the Borrowers’ legal, valid and binding obligations, enforceable in
         accordance with their terms.



                                                     2
US.126009955.02                                                                                EXHIBIT 1
                                                                                              Page 2 of 7
                                                                                              EXHIBIT 3
                    Case 19-62584-pcm11            Doc 515      Filed 12/27/19
                                                                                            Page 4 of 11
                  (b)     The execution, delivery and performance by each Borrower of this Amendment,
         and the performance of the Credit Agreement as amended hereby, the Forbearance Agreement as
         amended hereby and the other Loan Documents to which such Borrower is a party, have been duly
         authorized by all necessary corporate or other action of such Borrower and do not and will not
         (i) require any authorization, consent or approval by any Governmental Authority, (ii) violate such
         Borrower’s Organizational Documents or any provision of any law, rule, regulation or order
         presently in effect having applicability to such Borrower, (iii) result in a breach of, or constitute a
         default under, any indenture or agreement to which such Borrower is a party or by which such
         Borrower or its properties may be bound or affected, or (iv) result in, or require, the creation or
         imposition of any Lien of any nature upon or with respect to any of the properties now owned or
         hereafter acquired by any Borrower (other than as required under the Loan Documents or as
         otherwise permitted by the Loan Documents).

                 (c)      (i) The representations and warranties of each Borrower in the Loan Documents
         which are not otherwise qualified by materiality shall be true, correct and complete in all material
         respects on and as of the date hereof as though made on and as of such date, except to the extent
         that such representations and warranties relate solely to an earlier date, in which case such
         representations and warranties shall be true, correct and complete in all material respects as of the
         applicable earlier date(s); and (ii) the representations and warranties of each Borrower in the Loan
         Documents which are qualified by materiality shall be true, correct and complete in all respects on
         and as of the date hereof as though made on and as of such date, except to the extent that such
         representations and warranties relate solely to an earlier date, in which case such representations
         and warranties shall be true, correct and complete in all respects as of the applicable earlier date(s).

                 (d)     Other than the Specified Defaults, no event has occurred and is continuing, or
         would result from the execution and delivery of this Amendment, which constitutes a Default,
         Event of Default or any other breach or default under the Loan Documents.

         8.     Conditions to Effectiveness. Sections 2 through 4 of this Amendment shall be effective
only if the Administrative Agent has received, on or before the date of this Amendment (or such later date
as the Administrative Agent may agree in writing), or waived in its sole discretion, each of the following,
each in form and substance acceptable to the Administrative Agent in its sole discretion:

                 (a)      this Amendment, duly executed by an Authorized Officer of each Borrower and
         an officer of each Lender;

                  (b)   evidence of entry by the Bankruptcy Court of an order that approves this
         Amendment, the Credit Agreement as amended hereby and the Forbearance Agreement as amended
         hereby and authorizes the Borrowers to enter into this Amendment and the transactions
         contemplated herein, in form and substance satisfactory to the Administrative Agent in its sole
         discretion;

                  (c)     an updated liquidation plan of the Borrowers, as certified by the CRO, in form,
         detail and substance acceptable to the Administrative Agent in its sole discretion;

                 (d)      an updated Budget, in form, detail and substance acceptable to the Administrative
         Agent in its sole discretion;

                 (e)      payment of all fees and expenses of the Administrative Agent (including the fees
         and expenses of the Administrative Agent and its counsel, advisors and consultants) to the extent
         invoiced prior to the date hereof; and


                                                       3
US.126009955.02                                                                                   EXHIBIT 1
                                                                                                 Page 3 of 7
                                                                                                   EXHIBIT 3
                     Case 19-62584-pcm11             Doc 515       Filed 12/27/19
                                                                                                 Page 5 of 11
                (f)     such other assurances, certificates, documents, consents, reports or opinions as the
         Administrative Agent may require.

         9.       General Provisions.

                  (a)     Release. Each Borrower hereby absolutely and unconditionally releases and
         forever discharges each of the Administrative Agent and Lenders, and any and all of their respective
         participants, parent corporations, subsidiary corporations, affiliated corporations, insurers,
         indemnitors, successors and assigns, together with all of the present and former Directors, officers
         and employees, agents, attorneys and consultants of any of the foregoing, from any and all claims,
         demands or causes of action of any kind, nature or description, whether arising in law or equity or
         upon contract or tort or under any state or federal law or otherwise, which such Borrower has had,
         now has or has made claim to have against any such Person for or by reason of any act, omission,
         matter, cause or thing whatsoever occurring or arising from the beginning of time to and including
         the date of this Amendment, whether such claims, demands and causes of action are matured or
         unmatured or known or unknown.

                  (b)    Costs and Expenses. Each Borrower hereby reaffirms its agreement under Section
         11.3 of the Credit Agreement, among other things, to pay or reimburse the Administrative Agent,
         any Lender or the Issuing Lender on demand for all out-of-pocket expenses incurred by the
         Administrative Agent, any Lender or the Issuing Lender (including the fees, charges and
         disbursements of counsel, collateral audits, financial advisors, appraisals, environmental
         assessments or other experts for the Administrative Agent, any Lender or the Issuing Lender), in
         connection with the preparation, negotiation, execution, delivery and administration of this
         Amendment and the other documents, agreements and certificates contemplated hereunder
         (whether or not the transactions contemplated hereby or thereby shall be consummated), in
         connection with any Debtor Relief Proceeding with respect to any Loan Party or in connection with
         the enforcement or protection of its rights. Each Borrower hereby authorizes CoBank to make DIP
         Advances at any time and from time to time for immediate application to such payment or
         reimbursement of any such fees, costs or expenses under this Section 9(b), Section 11.3 of the
         Credit Agreement or any other provision of the Loan Documents.

                  (c)     No Waiver. The execution of this Amendment or any documents, agreements and
         certificates contemplated hereunder shall not be deemed to be a waiver of any Default or Event of
         Default (including, without limitation, any Specified Default) or any other breach, default or event
         of default under any Loan Document or other document held by the Administrative Agent or any
         Lender, whether or not known to the Administrative Agent or any Lender and whether or not
         existing on the date of this Amendment. All rights and remedies of the Administrative Agent and
         each Lender are and shall continue at all times to be expressly reserved by the Administrative Agent
         and the Lenders.

                 (d)     Loan Document. The parties hereto hereby acknowledge and agree that this
         Amendment shall constitute a Loan Document for all purposes of the Credit Agreement and the
         other Loan Documents. This Amendment, together with the Credit Agreement as amended hereby,
         the Forbearance Agreement as amended hereby and the other Loan Documents, comprise the final
         and complete integration of all prior expressions by the parties hereto with respect to the subject
         matter hereof and shall constitute the entire agreement among the parties hereto with respect to
         such subject matter, superseding all prior oral or written understandings.

                 (e)      Successors and Assigns. This Amendment shall be binding upon and inure to the
         benefit of each of the parties hereto, and their respective successors and assigns, except that none
         of the Borrowers may assign or transfer its respective rights or obligations hereunder.

                                                      4
US.126009955.02                                                                                EXHIBIT 1
                                                                                              Page 4 of 7
                                                                                                EXHIBIT 3
                     Case 19-62584-pcm11            Doc 515      Filed 12/27/19
                                                                                              Page 6 of 11
                (f)      Severability. Should any provision of this Amendment be deemed unlawful or
         unenforceable, said provision shall be deemed several and apart from all other provisions of this
         Amendment, and all remaining provisions of this Amendment shall be fully enforceable.

              (g)   Governing Law. THIS AMENDMENT AND THE RIGHTS AND
         OBLIGATIONS OF THE PARTIES UNDER THIS AMENDMENT SHALL BE GOVERNED
         BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF
         COLORADO.

                 (h)    Headings. The captions or headings in this Amendment are for convenience only
         and in no way define, limit or describe the scope or intent of any provision of this Amendment.

                 (i)       Counterparts. This Amendment may be executed in any number of counterparts,
         each of which when so executed and delivered shall be deemed to be an original and all of which
         counterparts of this Amendment, taken together, shall constitute but one and the same instrument.
         Delivery of an executed counterpart of a signature page to this Amendment by facsimile or by e-
         mail transmission of a PDF or similar copy shall be equally as effective as delivery of a manually
         executed counterpart of this Amendment. Any party delivering an executed counterpart signature
         page to this Amendment by facsimile or by e-mail transmission shall also deliver a manually
         executed counterpart of this Amendment but the failure to deliver a manually executed counterpart
         shall not affect the validity, enforceability or binding effect of this Amendment.

                                          Signature pages follow.




                                                     5
US.126009955.02                                                                              EXHIBIT 1
                                                                                            Page 5 of 7
                                                                                              EXHIBIT 3
                    Case 19-62584-pcm11            Doc 515      Filed 12/27/19
                                                                                            Page 7 of 11
         IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the day and year
first above written.

                                             NORPAC FOODS, INC., as Borrower



                                             By:
                                             Name:     Shawn Campbell
                                             Title:    President


                                             HERMISTON FOODS, LLC, as Borrower



                                             By:
                                             Name:     Shawn Campbell
                                             Title:    President


                                             QUINCY FOODS, LLC, as Borrower



                                             By:
                                             Name:     Shawn Campbell
                                             Title:    President




                   Signature Page to Third Amendment to Forbearance Agreement
                           and Fifteenth Amendment to Credit Agreement                EXHIBIT 1
                                                                                     Page 6 of 7
                                                                                       EXHIBIT 3
                  Case 19-62584-pcm11         Doc 515      Filed 12/27/19
                                                                                     Page 8 of 11
                         COBANK, ACB, as Administrative Agent and as
                         Lender



                         By:
                         Name:    Wayne P. Graffis
                         Title:   Vice President




Signature Page to Third Amendment to Forbearance Agreement
        and Fifteenth Amendment to Credit Agreement              EXHIBIT 1
                                                                Page 7 of 7
                                                                         EXHIBIT 3
       Case 19-62584-pcm11         Doc 515     Filed 12/27/19
                                                                       Page 9 of 11
                      NORPAC Foods, Inc.
                      Weekly Cash Flow Forecast
                                                                          0          1          2           3          4           5           6           7
                                                                       Actual    Forecast   Forecast    Forecast    Forecast    Forecast    Forecast    Forecast    7 Week
                      ($s in 000s)                                    12/13/19   12/20/19   12/27/19     1/3/20     1/10/20     1/17/20     1/24/20     1/31/20      Total

                        Total Net Normal Sales                         $5,946          –           –           –           –           –           –           –           –

                        Receipts
                         Accounts Receivable Collections                7,589      5,000      5,000       4,000       1,400            –          –           –      15,400
                         OPC Sale Proceeds                                  –    106,848          –           –           –            –          –           –     106,848
                         OPC Lease Proceeds                                 –          –        125           –           –            –          –         275         400
                         Finished Goods Sales Collections                   –          –          –           –           –            –     10,200           –      10,200
                         Real Estate / M&E Sales Collections                –          –          –           –           –            –          –      49,000      49,000
                           Total                                        7,589    111,848      5,125       4,000       1,400            –     10,200      49,275     181,848

                        Operating Disbursements
                         Salaried Payroll and Related Taxes               384        550        345           –         150           –         450           –        1,495
                         Hourly & Seasonal Labor                          376      1,288         13          13          13          13          13          13        1,366
                         Workers Compensation Payouts                      22         15         15          15          15          15          15          15          105
                         Grower Payables - Harvest Advances                 –          –        600            –           –           –           –           –        600
                         Payroll Related Insurance & Benefits             976          7        500           4          49           4          49           4         616
                         Ingredients                                      538        250        250         250         250         250         250           –       1,500
                         Broker                                           252          –          –           –         242           –           –           –         242
                         Utilities                                         30        300        250         250          75          75          75          75       1,100
Case 19-62584-pcm11




                         Insurance                                          –          –          –         100           –           –           –           –         100
                         Freight                                          426        750        750         750           –           –           –           –       2,250
                         Storage                                          700      1,000        500       1,000           –           –           –           –       2,500
                         Packaging                                          2          –          –           –           –           –           –           –           –
                         Selling & Marketing                               65         25         25          60          60          60          60          60         350
                         Other                                            119        500        300         200         200         200         200         200       1,800
                         Total Operating Disbursements                  3,889      4,685      3,548       2,642       1,054         617       1,112         367      14,024
                        Net Cash Flow from Operations                   3,700    107,162      1,577       1,358         346        (617)      9,088      48,908     167,823

                        Non-Operating / Restructuring Disbursements
                         Professional Fees                                  –          –        555            –           –          –         536           –        1,091
                         US Trustee                                         –          –          –            –           –          –           –         300          300
                         Other Legal/OCP                                    –         10          –            –           –          9           –           –           19
                         KCC                                                –         65          –            –           –         65           –           –          130
                         Accounting                                         –         45          –            –           –          –           –           –           45
Doc 515




                         Potential Lien Claims                          4,215      1,350      5,000       5,000       4,100            –           –           –     15,450
                         Bank Fees                                          2          –        625           –            –         60            –          –          685
                         DIP Fees                                           –          –          –           –            –          –            –        150          150
                         CoBank Loan Interest                               –          –          –       1,359            –          –            –        357        1,716
                        Net CF before Borrowing                          (517)   105,692      (4,603)     (5,001)     (3,754)      (750)      8,552      48,101     148,238
Filed 12/27/19




                        Starting Cash                                  10,590     10,073     23,668      18,065      12,064        7,310       5,560       4,112      10,073
                         Net Cash before Financing                       (517)   105,692     (4,603)     (5,001)     (3,754)        (750)      8,552      48,101     148,238
                         Revolver Draw / (Repayment)                        –    (92,098)    (1,000)     (1,000)     (1,000)      (1,000)    (10,000)    (21,579)   (127,677)
                        Ending Cash                                    10,073     23,668     18,065      12,064       7,310        5,560       4,112      30,634      30,634
                           (Of which in Tonkon Torp trust account):               17,550     12,050       6,050       1,950       1,950       1,950       1,950        1,950

                        Starting CoBank Balance                       127,677    127,677     35,579      34,579      33,579      32,579       31,579      21,579     127,677
                         Draw / (Repayment)                                 –    (92,098)    (1,000)     (1,000)     (1,000)     (1,000)     (10,000)    (21,579)   (127,677)

                                                                                                                                                                                 EXHIBIT 2
                        Ending CoBank Balance                         127,677     35,579     34,579      33,579      32,579      31,579       21,579           –         -


                                                                                                                                                                                Page 1 of 2
                                                                                                                                                                                   EXHIBIT 3
                                                                                                                                                                                Page 10 of 11
                      NORPAC Foods, Inc.
                      Weekly Legal and Professional Fees
                      (Excludes Bank Counsel, UST, KCC and OCP)


                       ($s in 000s)                                                                             Total                                                                           Total         Total
                                                                          Aug      Sep     Oct      Nov      Aug-Nov        12/6   12/13   12/20   12/27   1/3   1/10   1/17   1/24   1/31   Forbearance

                       INCURRED
                              (1)
                        SCP                                                 85     375      440     359             1,260     90     90      90      50     50     50     50     50     50              570     1,830
                        Tonkon Torp                                         61     210      262     121              653      25     25      25      25     25     25     25     25     25              223       876
                        UCC                                                   –       –     872     205             1,078     63     63      63      63     30     30     30     30     30              400     1,478
                          Total Incurred                                   146     585 1,574        686             2,990    178    178     178     138    105    105    105    105    105         1,193        4,183


                       PAID
                                                           Retainer
                              (2)
                        SCP                                      500          –       –        –    736              736       –      –       –     293      –      –      –    256      –              549     1,286
                        Tonkon Torp (2)                          458          –       –        –    426              426       –      –       –      97      –      –      –     80      –              177       603
Case 19-62584-pcm11




                              (2)
                        UCC                                         –         –       –        –    572              572       –      –       –     165      –      –      –    200      –              365       937
                          Total Paid                             958          –       –        – 1,734              1,734      –      –       –     555      –      –      –    536      –         1,091        2,826




                        Note:
                        1. SCP fees would be reduced if due diligence for potential real estate buyers is minimal
                        2. 80% of billed hours, 100% of expenses
Doc 515
Filed 12/27/19




                                                                                                                                                                                              EXHIBIT 2
                                                                                                                                                                                             Page 2 of 2
                                                                                                                                                                                                EXHIBIT 3
                                                                                                                                                                                             Page 11 of 11
                         I hereby certify that I served the foregoing Motion to Approve Third Amendment

      to Forbearance Agreement on:

             STEPHEN P ARNOT steve.arnot@usdoj.gov
             Stephen P. Arnot steve.arnot@usdoj.gov, Amy.Schaffer@usdoj.gov
             NOAH T BARISH nbarish@mbjlaw.com
             TYLER BELLIS tylerb@mcewengisvold.com,
              nancyn@mcewengisvold.com;docketing@mcewengisvold.com
             SCOTT BLAKELEY seb@blakeleyllp.com
             CASSANDRA CAVERLY burton.cassandra@pbgc.gov, efile@pbgc.gov
             MARK B COMSTOCK mcomstock@ghrlawyers.com, tbrinlee@ghrlawyers.com
             DAVID H. CONAWAY dconaway@shumaker.com,
              rbruckmann@shumaker.com;celgin@shumaker.com
             TIMOTHY J CONWAY tim.conway@tonkon.com,
              candace.duncan@tonkon.com;spencer.fisher@tonkon.com;leslie.hurd@tonkon.com
             BRADLEY S COPELAND bcopeland@arnoldgallagher.com,
              bdavis@arnoldgallagher.com
             MICHAEL G COWGILL mcowgill@wtlegal.com, kmcgie@wtlegal.com
             CONDE T COX conde@lawofficeofcondecox.com, trish@lawofficeofcondecox.com
             DAVID W CRISWELL criswelld@lanepowell.com, docketing-
              PDX@Lanepowell.com;holleym@lanepowell.com
             MICHAEL W FLETCHER michael.fletcher@tonkon.com,
              leslie.hurd@tonkon.com;spencer.fisher@tonkon.com
             SUSAN S FORD susanf@sussmanshank.com,
              jhume@sussmanshank.com,ecf.susan.ford@sussmanshank.com;susan-ford-
              1058@ecf.pacerpro.com
             OREN B HAKER oren.haker@stoel.com,
              docketclerk@stoel.com;kevin.mckenzie@stoel.com
             KRISTEN GRACE HILTON khilton@sussmanshank.com,
              jbolstad@sussmanshank.com
             CALEB T. HOLZAEPFEL caleb.holzaepfel@huschblackwell.com,
              LegalSupportTeam-Lookout-CHT@huschblackwell.com;caleb-holzaepfel-
              9767@ecf.pacerpro.com
             Alexander Hal Hill alexander.hill@bullivant.com
             SCOTT L JENSEN sjensen@brownsteinrask.com, tclay@brownsteinrask.com
             ALBERT N KENNEDY al.kennedy@tonkon.com,
              leslie.hurd@tonkon.com;spencer.fisher@tonkon.com
             DANIEL KUBITZ daniel.kubitz@stoel.com
             Kurtzman Carson Consultants LLC ECFPleadings@kccllc.com
             LINDA J LARKIN larkinl@bennetthartman.com, mathisa@bennetthartman.com
             JAMES K MIERSMA bknotice@mccarthyholthus.com,
              vmcelligott@mccarthyholthus.com;jmiersma@ecf.courtdrive.com



Page 1 - Certificate of Service
                                           MILLER NASH GRAHAM & DUNN LLP
      4826-6155-9983.1                                 ATT ORNE YS AT LA W
                                                    T E LEPHO NE : 503. 224. 5858
                                                   3400 U. S. BANC ORP T OWE R
                                                     111 S. W. FIFT H AVE N UE
                              Case 19-62584-pcm11              Doc 515
                                                   PO RT LAN D, OREGON 97204
                                                                                    Filed 12/27/19
             JEFFREY C MISLEY jmisley@sussmanshank.com,
              jhume@sussmanshank.com,ecf.jeffrey.misley@sussmanshank.com
             DOUGLAS R PAHL dpahl@perkinscoie.com,
              nlesage@perkinscoie.com;docketpor@perkinscoie.com
             TERESA H PEARSON teresa.pearson@millernash.com, MNGD-
              2823@millernash.com
             DAMON J PETTICORD damon@apantac.com
             LOREN PODWILL loren.podwill@bullivant.com, mary.brown@bullivant.com
             ALEX I POUST apoust@schwabe.com, docket@schwabe.com;gvance@schwabe.com
             AMIT D RANADE amit.ranade@hcmp.com,
              bankruptcy@hcmp.com;tammie.gere@hcmp.com;krista.stokes@hcmp.com
             DOUGLAS R RICKS vbcservicedougr@yahoo.com, doug@vbcattorneys.com
             REBECCA E RUSSELL rebecca@connollypc.com
             TARA J SCHLEICHER tara.schleicher@foster.com, kesarah.rhine@foster.com
             AVA L SCHOEN ava.schoen@tonkon.com, leslie.hurd@tonkon.com
             ALAN D SMITH adsmith@perkinscoie.com
             TIMOTHY A SOLOMON tsolomon@llg-llc.com, justin-leonard-leonard-law-group-
              llc-5265@ecf.pacerpro.com
             THOMAS W STILLEY tom@sussmanshank.com,
              jhume@sussmanshank.com,ecf.thomas.stilley@sussmanshank.com;thomas-stilley-
              7866@ecf.pacerpro.com
             TOBIAS TINGLEAF toby@shermlaw.com, darlene@shermlaw.com
             MARSHALL C TURNER marshall.turner@huschblackwell.com
             US Trustee, Eugene USTPRegion18.EG.ECF@usdoj.gov
             JOSEPH M VANLEUVEN joevanleuven@dwt.com,
              kathrynferdinand@dwt.com;pdxdocket@dwt.com
             CAROLYN G WADE carolyn.g.wade@doj.state.or.us
             HELEN E WELLER dallas.bankruptcy@publicans.com
             WILLIAM RANDELL WILDER wwilder@bapwild.com
      by transmitting full, true, and correct copies thereof to those attorneys or parties through the

      court's Cm/ECF system on the date set forth below, and on:

      Alvarez & Marsal North America, LLC                       Mohawk Northern Plastics, LLC dba Ampac
      425 Market St                                             701 A. Street NE
      San Francisco, CA 94105                                   Auburn, WA 98002

      RONALD DAVID PAUL BRUCKMANN                               BRUCE S NATHAN
      Shumaker, Loop & Kendrick, LLP                            1251 Avenue of the Americas
      101 S Tryon St #2200                                      New York, NY 10020
      Charlotte, NC 28280
                                                                JEFFREY D. PROL
      SCOTT CARGILL                                             Lowenstein Sandler LLP
      Lowenstein Sandler LLP                                    One Lowenstein Dr
      One Lowenstein Dr                                         Roseland, NJ 07068
      Roseland, NJ 07068


Page 2 - Certificate of Service
                                        MILLER NASH GRAHAM & DUNN LLP
      4826-6155-9983.1                              AT T ORNE YS AT LA W
                                                 T E LE PHONE : 503. 224. 5858
                                                3400 U. S. BANC O RP TOWE R
                                                  111 S. W. FIFT H AVEN UE
                           Case 19-62584-pcm11                Doc 515
                                                PO RT LAN D, ORE GON 97204
                                                                                 Filed 12/27/19
      KATE ELLIS                                                Packaging Corporation of America
      McCarron & Diess                                          1 N. Field Court
      4530 Wisconsin Ave NW #301                                Lake Forest, IL 60045
      Washington, DC 20016
                                                                Pension Benefit Guaranty Corp
      BRYAN T. GLOVER                                           1200 K. Street, NW
      Stoel Rives LLP                                           Washington, DC 20005
      600 University St #3600
      Seattle, WA 98101                                         DENNIS M RYAN
                                                                2200 Wells Fargo Center
      HM Clause, Inc.                                           90 S Seventh St
      26 Cousteau Place, Ste. 210                               Minneapolis, MN 55402-3901
      Davis, CA 95618
                                                                MICHAEL R. STEWART
      International Paper Co.                                   2200 Wells Fargo Ctr
      6400 Poplar Ave.                                          90 S. Seventh St
      Memphis, TN 38197                                         Minneapolis, MN 55402-3901

      CHRISTOPHER M. KIERNAN                                    SierraConstellation Partners LLC
      Blakeley LLP                                              400 S Hope St #1050
      18500 Von Karman Ave #530                                 Los Angeles, CA 90071
      Irvine, CA 92612
                                                                George Smith
      Kurtzman Carson Consultants LLC                           9601 Oakmont Lane
      222 N Pacific Coast Hwy 3rd Fl                            Stayton, OR 97383
      El Segundo, CA 90245
                                                                Syngenta Seeds, LLC
      BARRETT MARUM                                             PO Box 18300
      379 Lytton Ave                                            Greensboro, NC 27419
      Palo Alto, CA 94301-1479
      by mailing full, true, and correct copies thereof in sealed, first-class postage-prepaid envelopes,
      addressed to the attorneys or parties as shown above, the last-known office addresses of the

      attorneys, and deposited with the United States Postal Service at Portland, Oregon, on the date

      set forth below.

                     DATED this 27th day of December, 2019.


                                                              /s/ Teresa H. Pearson
                                                              Teresa H. Pearson, OSB No. 953750
                                                              Of Attorneys for Creditor CoBank, ACB, as
                                                              Administrative Agent and Lender




Page 3 - Certificate of Service
                                        MILLER NASH GRAHAM & DUNN LLP
      4826-6155-9983.1                              AT T ORNE YS AT LA W
                                                 T E LE PHONE : 503. 224. 5858
                                                3400 U. S. BANC O RP TOWE R
                                                  111 S. W. FIFT H AVEN UE
                           Case 19-62584-pcm11                Doc 515
                                                PO RT LAN D, ORE GON 97204
                                                                                 Filed 12/27/19
